Citation Nr: 1824253	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-35 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status post traumatic amputation left distal phalanx, left index finger. 

2. Entitlement to a rating in excess of 30 percent for major depressive disorder.

3. Entitlement to a separate rating for scar, associated with status post traumatic amputation left distal phalanx, left index finger.


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1988. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina. 

In an August 2014 rating decision, the RO increased the Veteran's major depressive disorder to 30 percent disabling, effective August 11, 2011. 

In an October 2014 Statement in Support of Claim, the Veteran revoked his appointment of North Carolina Division of Veterans Affairs as his representative. The Veteran is currently not represented.

The issue of entitlement to a rating in excess of 30 percent for major depressive disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left index finger amputation was not manifested by metacarpal resectioning or amputation at the proximal interphalangeal joint or proximal thereto.  

2. The Veteran's scar located on the index finger area of where the skin graft was placed, is both painful and unstable.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for status post traumatic amputation left distal phalanx, left index finger are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5153 (2017).

2. The criteria for a separate 20 percent rating for both an unstable and painful scar associated with the Veteran's service-connected status post traumatic amputation left distal phalanx, left index finger have been met as of an August 2014 examination (date of entitlement). 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA satisfied the duties to notify and assist in this appeal regarding entitlement to a rating in excess of 10 percent for status post traumatic amputation left distal phalanx, left index finger. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In August 2014, the Veteran was provided a VA examination regarding his claim for entitlement to a rating in excess of 10 percent for status post traumatic amputation left distal phalanx, left index finger; the Board finds this examination to be adequate upon which to adjudicate the merits of this appeal.  

II. Increased Rating 

Disability ratings are determined by applying the criteria in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 4. 38  U.S.C. § 1155. 

Separate Diagnostic Codes (DCs) identify the various disabilities. Each disability is viewed in relation to its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. 

The Veteran contends that he is entitled to an evaluation greater than 10 percent for his service-connected status post traumatic amputation left distal phalanx, left index finger and that his functional loss was not considered in the evaluation of his disability. 

The Veteran's left index finger disability is currently rated as 10 percent disabling under DC 5153, regarding amputations of the index finger. DC 5153 provides a 10 percent rating for an amputation through the middle phalanx or at the distal joint of the major or minor extremity. 

A higher evaluation of 20 percent is warranted for amputation of the minor index finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto, or, for amputation of the minor index finger with metacarpal resection (more than one-half the bone lost). 38 C.F.R. § 4.71a. 

The evidence of record demonstrates that the Veteran is right hand dominant. As such, the left index finger is the "minor" extremity in this case.

In a May 2011 statement from the Veteran's spouse, the Veteran's wife expressed that the Veteran's finger is very tender to touch and that he has trouble buttoning up his shirt. The Veteran's wife stated that the Veteran's finger is so tender that it hurts him to put on his socks. 

The Veteran was afforded a VA examination in May 2011. The examiner noted that there was an overall decrease in left hand strength and left hand dexterity. There was no ankylosis. The examiner noted that the Veteran was unable to pick up objects with his left index finger and he also had difficulty reaching with the index finder. 

The examiner reported that that there was significant effect on the Veteran's occupation to include decreased mobility decreased manual dexterity, and difficulty reaching. The examiner noted that the Veterans condition has a mild effect on bathing and grooming. 

The Veteran was afforded a VA examination in August 2014. The Veteran reported pain on his left index at the amputation site. He reported that his index finger is very tender.  The Veteran reported flare-ups that last approximately 15 minutes a day. 
The examiner reported limitation of motion or evidence of painful motion for the left index finger. 

The Board finds that the preponderance of evidence fails to demonstrate that the Veteran's service-connected left index finger disability warrants a disability rating higher than 10 percent.

For a rating higher than 10 percent to be warranted under 38 C.F.R. § 4.71a, DC 5153, under which it is rated, the evidence would have to show metacarpal resectioning or amputation at the proximal interphalangeal joint or proximal thereto. 

Based on all the evidence of record, this has not been shown. 

The Board has considered whether the Veteran is entitled to higher or separate ratings under other pertinent diagnostic codes involving the hand. To that end, the Board has considered DC 5229, which provides ratings for limitation of motion of the index or long finger. 

Under Diagnostic Code 5229, the maximum 10 percent rating is warranted where there is limitation of motion with a gap of one inch (2.5 centimeters (cm)) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 38 C.F.R. § 4.71a, DC 5229.

The Board has also considered DC 5225. Notably, under DC 5225 (index finger, ankylosis of), the maximum rating provided for unfavorable or favorable ankylosis of the index finger is also 10 percent.

The Board has considered whether a higher rating might be assigned under another diagnostic code, but DC 5153 is the only diagnostic code which includes criteria allowing a rating in excess of the current 10 percent rating for the index finger alone. 

Moreover, although VA must generally consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes, the applicable rating criteria here do not provide for a disability rating in excess of 10 percent for loss of range of motion.

Additionally, when increased ratings are not reliant on limitation of motion symptomatology, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable. See DeLuca, 8 Vet. App. at 202; Johnston, 10 Vet. App. at 85.

In analyzing this claim, the Board has considered carefully the Veteran's written assertions; however, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's amputation. See 38 C.F.R. § 3.159(a)(1). 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable. 

The Veteran's claim of entitlement to an evaluation in excess of 10 percent for his service-connected status post traumatic amputation left distal phalanx, left index finger must be denied.

III. Scar

The Board has considered whether a separate rating for the scar associated with the Veteran's service-connected status post traumatic amputation left distal phalanx, left index finger is warranted. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).

To that end, the August 2014 VA examiner noted that the Veteran had a scar located on the index finger area of where the skin graft was placed, that it is both painful and unstable.  This is the earliest evidence of record that the criteria for a separate rating based on symptoms of a scar were met, and therefore, this is when entitlement arose.  See 38 C.F.R. § 3.400.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating. A 20 percent rating is warranted where there are three or four scars that are unstable or painful, and a 30 percent rating is warranted where there are five or more scars that are unstable or painful. Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) under that provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.

Therefore, for the period beginning August 4, 2014, a separate 20 percent rating is warranted for a painful and unstable scar.


ORDER

Entitlement to a rating in excess of 10 percent for status post traumatic amputation left distal phalanx, left index finger is denied. 

Entitlement to separate 20 percent  rating for the scar associated with the Veteran's service-connected status post traumatic amputation left distal phalanx, left index finger is granted, effective August 4, 2014, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Although additional delay is regrettable, the Board finds that remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration. 

Review of the claims file suggests that there are potentially probative private treatment records not in evidence related to this disability. In pertinent part, the Veteran requested that private treatment records from Dr. H.J. from "2011 to the present" be associated with his claims file. See April 2014 VA Form 21-4142 (Authorization for Release of Information). 

A review of the record does not indicate these treatment records have been associated with the claims file. Therefore, before the Board can adjudicate the Veteran's claims on the merits, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. See 38 U.S.C.  § 5103A (b-c); 38 C.F.R. § 3.159(c) (2017).

In addition, the Veteran last underwent a VA examination for his service-connected major depressive disorder in December 2011. Since that time, the record reflects that the Veteran's symptoms may have worsened. In light of the above, the Board finds that a VA examination is necessary to ascertain the current severity of the Veteran's major depressive disorder. See Snuffer v. Gober, 10 Vet. App. 400 (1997).


Accordingly, the case is REMANDED for the following action:

1. With assistance from the Veteran, obtain the Veteran's private treatment records from the following provider: Dr. H.J.

If the identified records are not available, notify the Veteran of the missing records, the attempts made, and allow an opportunity for him to provide the records. All records/responses received should be associated with the claims file. 

2. Then, schedule the Veteran for a VA examination in order to determine the current severity of the Veteran's major depressive disorder. 

3. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal. If any claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan   
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


